Title: To James Madison from Joseph St. Leger d’Happart, 10 April 1806 (Abstract)
From: St. Leger d’Happart, Joseph
To: Madison, James


                    § From Joseph St. Leger d’Happart. 10 April 1806, Pittsburgh. “I would have long since, lay my grievances before you, but different occurences, have prevented my so doing.
                    “In the month of April 1800. my correspondent, loaded on my account, on board the Mary, Capt. Peter Martens, at surinam, say $8000. in Coffee. The said Vessel, sailed with the British Convoy for St: Kitts, but there, she was condamned & her cargo. On due application, made in England, the property was however restored. I, not Knowing any body, Mr. Clarkson, as consul for the United-States, then at St: Kitts, was empowered to receive my funds; but instead of remitting them, he absconded shortly after & is since residing at St: Bartholomy.
                    “As employed by this Government, I placed an unlimited confidence in him, but the man having betrayed the trust, I sollicit the Congress, to receive my application favorably and humbly demand, whether I am to suffer, by such an excess of depravity.
                    “About January 1804. I had the honor writing you, for a passport to go to france, which you obligingly granted, under the date of 17th of same month.
                    “After forty-two days passage, I landed at Rochelle, and owing to suspicion, existing through the country at that period, I, the next morning, was deprived of my papers and Sent under guard to Havre, where my Business laid.
                    “I soon after, addressed to Mr. Robt. R: Livingston, who employed every effort, to obtain my papers and of course my liberation, which did not however take place, for eleven months afterwards, during which I received the most severe treatments from that Government, so much so, as to be confined in a close dungeon, one hundred & six days and afterwards upon parole.
                    “After so many un-merited perplexities, I at lenght succeeded getting free, and fitted out a Vessel, &ce: at nantz.
                    “But previous buying her, I wrote to Gal: Armstrong, to Know, whether I could purchase her or not, as a citizen of America, since Decembre 1797.
                    “His answer was, that I could, provided taking under the direction of the American-consul, Mr: W: D. Patterson, every requisite precaution, as a subject of the United-states, which I scrupulously fulfilled, previous sailing from that quarter.
                    “I had on board my naturalization; your passport; passport from mr. Livingston, & one of later date from Gal: Armstrong, and finally speaking, have as yet in my possession, all my papers, in the best order imaginable.
                    “But on the 14th July last, I was boarded by the Ship Isis, Capt. John A:

Ommanney, who carried us into st: Johns, Newfoundland, where, notwithstanding the regularity of my papers, my Vessel and whatever I had on board, was condemned, under the pretence, ‘it was french-property.’
                    “Having, in every respect, followed the advise of our Ambassador, I consider myself greatly injured: and beg your laying before Congress, my situation, in hopes, that Congress may be the means of my obtaining redress.”
                